Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Fluid 314, in at least paragraph 30
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 25 line 4, “further elements not show” should read “further elements not shown"
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 line 1, “A method treating flue gas” should read “A method for treating flue gas” 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Group I, claims 1-7
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larkin et al. (US 20140246196 A1), hereinafter Larkin in view of Neu et al. (US 20160326015 A1), hereinafter Neu, the attached non-patent literature to Industrial Climate Solutions Inc., Conventional vs. Regenerative Froth (Note an accessibility date of 2/5/2018, describing the same RFC from the Applicant’s 2/17/2022 IDS and referenced in paragraph 34 of the 8/18/2021 specification), hereinafter ICS, and the attached non-patent literature to the American Geosciences Institute, What are underground injection wells used for? (note an accessibility date of 11/11/2016), hereinafter AGI.
Regarding claim 1, Larkin teaches a process for producing steam for use in a hydrocarbon recovery process (abstract, “Methods and systems generate steam for thermal oil recover, such as a steam assisted gravity drainage (SAGD) operation”), the process comprising: 
introducing feed water into a steam generator (figure 1, the feed water is fed from the pressurizing means 107 into the economizer section 101 and the radiant section 102 of the OTSG, once through steam generator (emphasis added)) to produce the steam and a blowdown stream (paragraph 49, “A separator 103 then separates the steam 104 from the un-vaporized water 105, where the steam is supplied to SAGD operations and the hot water is discharged or recycled for further use.”); 
But fails to teach contacting the blowdown stream from the steam generator with a flue gas including carbon dioxide from the steam generator to absorb at least a portion of the carbon dioxide from the flue gas; and 
directing the blowdown stream including the portion of the carbon dioxide absorbed from the flue gas, into a disposal well.  
However, ICS teaches a contactor which receives a liquid and a gas, and contacts the two streams (“in the Regenerative Froth Contactor (RFC) gas and the solvent both flow downward in a 'co-flow' configuration”) to transfer carbon dioxide from the gas to the liquid (“The mass-transfer rate between gas and liquid is four to five times that experienced in conventional absorption columns” where the conventional system “is used to remove gases (such as CO2) from the main gas streams”).
Furthermore, Neu teaches a system where a wastewater stream from an evaporator is treated by mixing it with a gas having a concentration of carbon dioxide (figure 3, evaporator blowdown, i.e. unevaporated concentrate, is mixed with combustion products from the steam generator 36, where the vent stream contains CO2, as described in paragraph 35).
Larkin and Neu are considered to be analogous to the claimed invention because they are in the same field of steam generation for hydrocarbon recovery. ICS is considered to be analogous to the claimed invention because it is in the same field of emission reduction. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the RFC Absorber/Reactor to process the OSTG’s flue gas, described as having a carbon dioxide constituent in paragraph 51 of Larkin. This would provide the predictable result and benefit of transferring a portion of the carbon dioxide from the exhaust gas, as suggested by ICS in the first paragraph, the RFC Absorber/Reactor is used to replace a conventional absorber in which, “Tower packing, including random and structured packing, is the most common system that is used to remove gases (such as CO2) from the main gas streams”. The RFC Absorber/Reactor is understood to accomplish this same mass transfer, but in a smaller sized Absorber. Furthermore, it would have been obvious to simultaneously process the blowdown stream in the RFC Absorber/Reactor. This would be done by accepting the flue gas containing carbon dioxide as the gas inlet, as previously described, while also accepting the blowdown stream as the liquid inlet. This would have the further predictable result and benefit of reducing the pH of the blowdown stream prior to disposal, as suggested by Neu in paragraphs 35 and 13, “… a significant concentration of carbon dioxide … is mixed with the evaporator blowdown to reduce the pH of the evaporator blowdown ….” where “The pH is usually higher than 12, which makes the concentrate stream extremely hazardous. The stream must be neutralized in order to reduce pH prior to disposal.” 
It is understood that the blowdown stream from a steam generator typically has an elevated pH that requires processing prior to disposal, for example, as evidenced by Bansal et al. (US 20130292115 A1) in paragraph 5 – cited as a pertinent prior art reference but not relied on in the current rejection, per se, “Deoiled produced water along with blowdown from steam generators, such as drum boilers or once through steam generators (OTSG), requires treatment for producing a process stream with desired quality for steam generators and a wastewater stream for disposal. The wastewater contains inorganics (including silica), dispersed and soluble organics and often has a pH between 9.5 and 13. Environmental restrictions along with problems from plugging and fouling of injection pipelines and disposal wells necessitate treatment of the wastewater.”
Furthermore, AGI teaches injecting waste fluids associated with oil and gas production in a disposal well (class I – oil and gas related injection wells, subcategory 1. Disposal wells)
AGI is considered to be analogous to the claimed invention because it is in the same field of disposal wells. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to inject the waste fluid from the steam generator/ RFC system of modified Larkin, i.e. the blowdown fluid, into class II injection well. This would provide the predictable result and benefit of disposing of the wastewater from the steam generator/ RFC system, as suggested by AGI Class II subcategory 1, “Disposal wells, used to dispose of wastewater from the oil and gas industry”. 
Regarding claim 2, modified Larkin teaches the process according to claim 1, wherein contacting the blowdown stream from the steam generator with the flue gas comprises creating turbulent flow of the blowdown stream (ICS, “Extreme turbulence provides excellent mixing and prevents solids from sticking to and fouling the internal structure”) and contacting the turbulent flow of blowdown stream with the flue gas (ICS, “in the Regenerative Froth Contactor (RFC) gas and the solvent both flow downward in a 'co-flow' configuration”).  
Regarding claim 3, modified Larkin teaches the process according to claim 2, wherein the turbulent flow of blowdown stream and the flue gas flow co-currently in a contactor (ICS, “in the Regenerative Froth Contactor (RFC) gas and the solvent both flow downward in a 'co-flow' configuration”).  
Regarding claim 4, modified Larkin teaches the process according to claim 3, wherein contacting the blowdown stream from the steam generator with the flue gas comprises frothing the blowdown stream (ICS, “Bands of froth propagate down the column. The contact surface area now consists of millions of bubble walls and droplets that are created as the bands of froth collapse and are regenerated”) during co-current flow of the blowdown stream with the flue gas (ICS, “in the Regenerative Froth Contactor (RFC) gas and the solvent both flow downward in a 'co-flow' configuration”).  
Regarding claim 5, modified Larkin teaches the process according to claim 3, 
But fails to explicitly disclose wherein a mass ratio of the blowdown stream to the flue gas in the contactor is greater than 10:1.  
ICS describes an appropriate liquid to gas ratio as being from 3 to more than 7; however, this is based on monoethanolamine data, and cannot be effectively relied on for the configuration of modified Larkin. However, it does state that the RFC configuration is less prone to flooding, and therefore a higher liquid to gas ratio could be utilized.
With regards to the limitation of “a mass ratio of the blowdown stream to the flue gas of greater than 10:1”, it is the examiner’s position that choosing a specific ratio has predictable and expected results. For example, this ratio could be optimized by considering the effects of the RFC and material streams, such as supplying enough liquid to effectively froth and absorb the gas while not providing too much liquid causing pressure loss or flooding. The result of this optimization would have predictable and expected results. Since a specific ratio could be achieved through routine experimentation, the ratio is selected expectedly based on the desired application. See MPEP 2144.05 Section II A and B.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larkin in view of Neu, ICS, and AGI as applied to claim 1 above, and further in view of the attached non-patent literature to EnviroPower Renewable Inc. Flue Gas Recirculation: History and Uses (note an accessibility date of 6/19/2019), hereinafter EPR.
Regarding claim 6, modified Larkin teaches the process according to claim 1, 
Wherein contacting the blowdown stream from the steam generator with the flue gas comprises contacting the blowdown stream with the exhaust stream (When implemented with the RFC Absorber/Reactor, the system of modified Larkin receives the flue gas from the OTSG for contact with the blowdown fluid).
But fails to teach comprising splitting the flue gas into a first stream and a second stream and wherein contacting the blowdown stream from the steam generator with the flue gas comprises contacting the blowdown stream with the first stream.  
However, EPR teaches a splitter coupled to the exhaust of a boiler for splitting the flue gas into a first stream and a second stream. 
EPR is considered to be analogous to the claimed invention because it is in the same field of combustion boiler systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement a flue gas recirculation system in the OTSG of modified Larkin. Thus, the OTSG system of modified Larkin would teach a split exhaust stream, where a first exhaust stream is sent to the RFC for processing, and a second exhaust stream is directed back into the OTSG as FGR. This would provide the predictable result and benefit of regulating the temperature of the economizer section, as suggested by EPR in Temperature Regulation in Boilers, “Boilers run at a range of fuel rates but need to produce steam at a constant temperature. Heat transfer rates are low at lower fuel rates, producing cooler steam form the superheater. Recirculating flue gas effectively counteracts this problem by increasing the flow rate, and thus heat transfer, through the superheater coils” Where when applied to the OTSG of modified Larkin, the heat transfer of the economizer section 101 is regulated. 

    PNG
    media_image1.png
    234
    326
    media_image1.png
    Greyscale

Annotated figure 1: Flue gas recirculation of EPR with splitter, first, and second streams.

	Regarding claim 7, modified Larkin teaches the process according to claim 6, wherein only the first stream of the first stream and the second stream, is subjected to contacting with the blowdown stream from the steam generator (as seen in annotated figure 1, the second exhaust stream is used for FGR; thus, only the first exhaust stream is sent to the RFC).  
Group II, claims 8-15
Claim(s) 8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larkin et al. (US 20140246196 A1), hereinafter Larkin in view of Neu et al. (US 20160326015 A1), hereinafter Neu and the attached non-patent literature to Industrial Climate Solutions Inc., Conventional vs. Regenerative Froth (Note an accessibility date of 2/5/2018, describing the same RFC from the Applicant’s 2/17/2022 IDS and referenced in paragraph 34 of the 8/18/2021 specification), hereinafter ICS.
Regarding claim 8, Larkin teaches a method treating flue gas from a steam generator utilized for producing steam for use in a hydrocarbon recovery process (abstract, “Methods and systems generate steam for thermal oil recover, such as a steam assisted gravity drainage (SAGD) operation”), the method comprising: 
producing steam and blowdown stream (paragraph 49, “A separator 103 then separates the steam 104 from the un-vaporized water 105, where the steam is supplied to SAGD operations and the hot water is discharged or recycled for further use”) utilizing the steam generator (paragraph 7, “A once-through steam generator (OTSG)” (emphasis added)); and 
But fails to teach contacting the blowdown stream from the steam generator with the flue gas from the steam generator to absorb at least a portion of carbon dioxide from the flue gas and provide a treated flue gas having reduced carbon dioxide content.  
However, ICS teaches a contactor which receives a liquid and a gas, and contacts the two streams (“in the Regenerative Froth Contactor (RFC) gas and the solvent both flow downward in a 'co-flow' configuration”) to transfer carbon dioxide from the gas to the liquid (“The mass-transfer rate between gas and liquid is four to five times that experienced in conventional absorption columns” where the conventional system “is used to remove gases (such as CO2) from the main gas streams”).
Furthermore, Neu teaches a system where a wastewater stream from an evaporator is treated by mixing it with a gas having a concentration of carbon dioxide (figure 3, evaporator blowdown, i.e. unevaporated concentrate, is mixed with combustion products from the steam generator 36, where the vent stream contains CO2, as described in paragraph 35).
Larkin and Neu are considered to be analogous to the claimed invention because they are in the same field of steam generation for hydrocarbon recovery. ICS is considered to be analogous to the claimed invention because it is in the same field of emission reduction. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the RFC Absorber/Reactor to process the OSTG’s flue gas, described as having a carbon dioxide constituent in paragraph 51 of Larkin. This would provide the predictable result and benefit of transferring a portion of the carbon dioxide from the exhaust gas, as suggested by ICS in the first paragraph, the RFC Absorber/Reactor is used to replace a conventional absorber in which, “Tower packing, including random and structured packing, is the most common system that is used to remove gases (such as CO2) from the main gas streams”. The RFC Absorber/Reactor is understood to accomplish this same mass transfer, but in a smaller sized Absorber. Furthermore, it would have been obvious to simultaneously process the blowdown stream in the RFC Absorber/Reactor. This would be done by accepting the flue gas containing carbon dioxide as the gas inlet, as previously described, while also accepting the blowdown stream as the liquid inlet. This would have the further predictable result and benefit of reducing the pH of the blowdown stream prior to disposal, as suggested by Neu in paragraphs 35 and 13, “… a significant concentration of carbon dioxide … is mixed with the evaporator blowdown to reduce the pH of the evaporator blowdown ….” where “The pH is usually higher than 12, which makes the concentrate stream extremely hazardous. The stream must be neutralized in order to reduce pH prior to disposal.” 
It is understood that the blowdown stream from a steam generator typically has an elevated pH that requires processing prior to disposal, for example, as evidenced by Bansal et al. (US 20130292115 A1) in paragraph 5 – cited as a pertinent prior art reference but not relied on in the current rejection, per se, “Deoiled produced water along with blowdown from steam generators, such as drum boilers or once through steam generators (OTSG), requires treatment for producing a process stream with desired quality for steam generators and a wastewater stream for disposal. The wastewater contains inorganics (including silica), dispersed and soluble organics and often has a pH between 9.5 and 13. Environmental restrictions along with problems from plugging and fouling of injection pipelines and disposal wells necessitate treatment of the wastewater.”
Regarding claim 10, modified Larkin teaches the method according to claim 8, wherein contacting the blowdown stream from the steam generator with the flue gas comprises creating turbulent flow of the blowdown stream (ICS, “Extreme turbulence provides excellent mixing and prevents solids from sticking to and fouling the internal structure”) and contacting the turbulent flow of blowdown stream with the flue gas (ICS, “in the Regenerative Froth Contactor (RFC) gas and the solvent both flow downward in a 'co-flow' configuration”).  
Regarding claim 11, modified Larkin teaches the method according to claim 10, wherein the turbulent flow of blowdown stream and the flue gas flow co-currently in a contactor (ICS, “in the Regenerative Froth Contactor (RFC) gas and the solvent both flow downward in a 'co-flow' configuration”).  
Regarding claim 13, modified Larkin teaches method according to claim 11, 
But fails to explicitly disclose wherein a mass ratio of the blowdown stream to the flue gas in the contactor is greater than 10:1.  
ICS describes an appropriate liquid to gas ratio as being from 3 to more than 7; however, this is based on monoethanolamine data, and cannot be effectively relied on for the configuration of modified Larkin. However, it does state that the RFC configuration is less prone to flooding, and therefore a higher liquid to gas ratio could be utilized.
With regards to the limitation of “a mass ratio of the blowdown stream to the flue gas of greater than 10:1”, it is the examiner’s position that choosing a specific ratio has predictable and expected results. For example, this ratio could be optimized by considering the effects of the RFC and material streams, such as supplying enough liquid to effectively froth and absorb the gas while not providing too much liquid causing pressure loss or flooding. The result of this optimization would have predictable and expected results. Since a specific ratio could be achieved through routine experimentation, the ratio is selected expectedly based on the desired application. See MPEP 2144.05 Section II A and B.
Regarding claim 12, modified Larkin teaches the method according to claim 10, wherein contacting the blowdown stream from the steam generator with the flue gas comprises frothing the blowdown stream (ICS, “Bands of froth propagate down the column. The contact surface area now consists of millions of bubble walls and droplets that are created as the bands of froth collapse and are regenerated”) during co-current flow of the blowdown stream with the flue gas (ICS, “in the Regenerative Froth Contactor (RFC) gas and the solvent both flow downward in a 'co-flow' configuration”).  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larkin in view of Neu and ICS as applied to claim 8 above, and further in view of the attached non-patent literature to the American Geosciences Institute, What are underground injection wells used for? (note an accessibility date of 11/11/2016), hereinafter AGI.
Regarding claim 9, modified Larkin teaches the method according to claim 8, 
But fails to teach comprising directing the blowdown including the portion of the carbon dioxide absorbed from the flue gas, into a disposal well. 
However, AGI teaches injecting waste fluids associated with oil and gas production in a disposal well (class I – oil and gas related injection wells, subcategory 1. Disposal wells)
AGI is considered to be analogous to the claimed invention because it is in the same field of disposal wells. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to inject the waste fluid from the steam generator/ RFC system of modified Larkin, i.e. the blowdown fluid, into class II injection well. This would provide the predictable result and benefit of disposing of the wastewater from the steam generator/ RFC system, as suggested by AGI Class II subcategory 1, “Disposal wells, used to dispose of wastewater from the oil and gas industry”. 

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larkin in view of Neu and ICS as applied to claim 8 above, and further in view of the attached non-patent literature to EnviroPower Renewable Inc. Flue Gas Recirculation: History and Uses (note an accessibility date of 6/19/2019), hereinafter EPR.
Regarding claim 14, modified Larkin teaches the method according to claim 8, 
Wherein contacting the blowdown stream from the steam generator with the flue gas comprises contacting the blowdown stream with the exhaust stream (When implemented with the RFC Absorber/Reactor, the system of modified Larkin receives the flue gas from the OTSG for contact with the blowdown fluid).
But fails to teach comprising splitting the flue gas into a first stream and a second stream and wherein contacting the blowdown stream from the steam generator with the flue gas comprises contacting the blowdown stream with the first stream.  
However, EPR teaches a splitter coupled to the exhaust of a boiler for splitting the flue gas into a first stream and a second stream. 
EPR is considered to be analogous to the claimed invention because it is in the same field of combustion boiler systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement a flue gas recirculation system in the OTSG of modified Larkin. Thus, the OTSG system of modified Larkin would teach a split exhaust stream, where a first exhaust stream is sent to the RFC for processing, and a second exhaust stream is directed back into the OTSG as FGR. This would provide the predictable result and benefit of regulating the temperature of the economizer section, as suggested by EPR in Temperature Regulation in Boilers, “Boilers run at a range of fuel rates but need to produce steam at a constant temperature. Heat transfer rates are low at lower fuel rates, producing cooler steam form the superheater. Recirculating flue gas effectively counteracts this problem by increasing the flow rate, and thus heat transfer, through the superheater coils” Where when applied to the OTSG of modified Larkin, the heat transfer of the economizer section 101 is regulated. 

    PNG
    media_image1.png
    234
    326
    media_image1.png
    Greyscale

Annotated figure 1: Flue gas recirculation of EPR with splitter, first, and second streams.

Regarding claim 15, modified Larkin teaches the method according to claim 14, wherein only the first stream of the first stream and the second stream, is subjected to contact with the blowdown stream from the steam generator (as seen in annotated figure 1, the second exhaust stream is used for FGR; thus, only the first exhaust stream is sent to the RFC).  
Group III, claims 16-24
Claim(s) 16-17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larkin et al. (US 20140246196 A1), hereinafter Larkin in view of Neu et al. (US 20160326015 A1), hereinafter Neu and the attached non-patent literature to Industrial Climate Solutions Inc., Conventional vs. Regenerative Froth (Note an accessibility date of 2/5/2018, describing the same RFC from the Applicant’s 2/17/2022 IDS and referenced in paragraph 34 of the 8/18/2021 specification), hereinafter ICS.
Regarding Claim 16, Larkin teaches a system for producing steam for use in a hydrocarbon recovery process (abstract, “Methods and systems generate steam for thermal oil recover, such as a steam assisted gravity drainage (SAGD) operation”), the system, comprising: 
a feed water source (figure 1, the feed water is fed in through the pressurizing means 107, paragraph 50, “Prior to being supplied to the economizer 102, the feedwater is first pressurized by a pressurizing means 107”); 
a combustible gas source (paragraph 51, “the feedwater can be pre-heated by the exhausted gases of the boiler, such as CO.sub.2, through heat exchange” Since the water is heated by exhaust gases, it is understood the once through steam generator (OTSG) would be supplied with typical combustion means, such as a fuel and oxidant, i.e. a combustible gas source); and
a steam generator (paragraph 7, “A once-through steam generator (OTSG)” (emphasis added)) coupled to the feed water source (figure 1, the feed water is fed from the pressurizing means 107 into the economizer section 101 and the radiant section 102 of the OTSG) and to the combustible gas source (figure 1, it is understood that in the OTSG, a combustion process occurs resulting in heating of the water by radiation and convection, paragraph 51) to produce steam from feed water (paragraph 51, regarding the radiant section 102, “the feedwater is further heated to produce the remaining steam”); 
But fails to teach a contactor coupled to the steam generator to receive blowdown stream produced from the steam generator and coupled to the steam generator to receive flue gas generated therefrom, for contacting the blowdown stream with the flue gas to absorb at least a portion of carbon dioxide in the flue gas.  
However, ICS teaches a contactor which receives a liquid and a gas, and contacts the two streams (“in the Regenerative Froth Contactor (RFC) gas and the solvent both flow downward in a 'co-flow' configuration”) to transfer carbon dioxide from the gas to the liquid (“The mass-transfer rate between gas and liquid is four to five times that experienced in conventional absorption columns” where the conventional system “is used to remove gases (such as CO2) from the main gas streams”).
Furthermore, Neu teaches a system where a wastewater stream from an evaporator is treated by mixing it with a gas having a concentration of carbon dioxide (figure 3, evaporator blowdown, i.e. unevaporated concentrate, is mixed with combustion products from the steam generator 36, where the vent stream contains CO2, as described in paragraph 35).
Larkin and Neu are considered to be analogous to the claimed invention because they are in the same field of steam generation for hydrocarbon recovery. ICS is considered to be analogous to the claimed invention because it is in the same field of emission reduction. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the RFC Absorber/Reactor to process the OSTG’s flue gas, described as having a carbon dioxide constituent in paragraph 51 of Larkin. This would provide the predictable result and benefit of transferring a portion of the carbon dioxide from the exhaust gas, as suggested by ICS in the first paragraph, the RFC Absorber/Reactor is used to replace a conventional absorber in which, “Tower packing, including random and structured packing, is the most common system that is used to remove gases (such as CO2) from the main gas streams”. The RFC Absorber/Reactor is understood to accomplish this same mass transfer, but in a smaller sized Absorber. Furthermore, it would have been obvious to simultaneously process the blowdown stream in the RFC Absorber/Reactor. This would be done by accepting the flue gas containing carbon dioxide as the gas inlet, as previously described, while also accepting the blowdown stream as the liquid inlet. This would have the further predictable result and benefit of reducing the pH of the blowdown stream prior to disposal, as suggested by Neu in paragraphs 35 and 13, “… a significant concentration of carbon dioxide … is mixed with the evaporator blowdown to reduce the pH of the evaporator blowdown ….” where “The pH is usually higher than 12, which makes the concentrate stream extremely hazardous. The stream must be neutralized in order to reduce pH prior to disposal.” 
It is understood that the blowdown stream from a steam generator typically has an elevated pH that requires processing prior to disposal, for example, as evidenced by Bansal et al. (US 20130292115 A1) in paragraph 5 – cited as a pertinent prior art reference but not relied on in the current rejection, per se, “Deoiled produced water along with blowdown from steam generators, such as drum boilers or once through steam generators (OTSG), requires treatment for producing a process stream with desired quality for steam generators and a wastewater stream for disposal. The wastewater contains inorganics (including silica), dispersed and soluble organics and often has a pH between 9.5 and 13. Environmental restrictions along with problems from plugging and fouling of injection pipelines and disposal wells necessitate treatment of the wastewater.”
Regarding claim 17, modified Larkin teaches the system according to claim 16, wherein the steam generator comprises a once-through steam generator (OTSG) (paragraph 7 of Larkin, “A once-through steam generator (OTSG)”).  
Regarding claim 19, modified Larkin teaches the system according to claim 16, wherein the contactor is configured to generate turbulent flow (ICS, “Extreme turbulence provides excellent mixing and prevents solids from sticking to and fouling the internal structure”) of the blowdown stream for contact with the flue gas (ICS, “in the Regenerative Froth Contactor (RFC) gas and the solvent both flow downward in a 'co-flow' configuration”).  
Regarding claim 20, modified Larkin teaches the system according to claim 19, wherein the contactor is configured for co-current flow of the blowdown stream and the flue gas (ICS, “in the Regenerative Froth Contactor (RFC) gas and the solvent both flow downward in a 'co-flow' configuration”).  
Regarding claim 21, modified Larkin teaches the system according to claim 20, wherein the contactor is configured to generate frothing of the blowdown stream (ICS, “Bands of froth propagate down the column. The contact surface area now consists of millions of bubble walls and droplets that are created as the bands of froth collapse and are regenerated”) during co-current flow of the blowdown stream with the flue gas (ICS, “in the Regenerative Froth Contactor (RFC) gas and the solvent both flow downward in a 'co-flow' configuration”).  
Regarding claim 22, modified Larkin teaches the system according to claim 20, 
But fails to explicitly disclose wherein the contactor is configured to receive a mass ratio of the blowdown stream to the flue gas of greater than 10:1.  
ICS describes an appropriate liquid to gas ratio as being from 3 to more than 7; however, this is based on monoethanolamine data, and cannot be effectively relied on for the configuration of modified Larkin. However, it does state that the RFC configuration is less prone to flooding, and therefore a higher liquid to gas ratio could be utilized.
With regards to the limitation of “a mass ratio of the blowdown stream to the flue gas of greater than 10:1”, it is the examiner’s position that choosing a specific ratio has predictable and expected results. For example, this ratio could be optimized by considering the effects of the RFC and material streams, such as supplying enough liquid to effectively froth and absorb the gas while not providing too much liquid causing pressure loss or flooding. The result of this optimization would have predictable and expected results. Since a specific ratio could be achieved through routine experimentation, the ratio is selected expectedly based on the desired application. See MPEP 2144.05 Section II A and B.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larkin in view of Neu and ICS as applied to claim 16 above, and further in view of the attached non-patent literature to the American Geosciences Institute, What are underground injection wells used for? (note an accessibility date of 11/11/2016), hereinafter AGI.
Regarding claim 18, modified Larkin teaches the system according to claim 16, 
But fails to teach wherein the contactor is coupled to a disposal well for disposal of the blowdown stream including the portion of the carbon dioxide absorbed from the flue gas, into the disposal well.  
However, AGI teaches injecting waste fluids associated with oil and gas production in a disposal well (class I – oil and gas related injection wells, subcategory 1. Disposal wells)
AGI is considered to be analogous to the claimed invention because it is in the same field of disposal wells. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to inject the waste fluid from the steam generator/ RFC system of modified Larkin, i.e. the blowdown fluid, into class II injection well. This would provide the predictable result and benefit of disposing of the wastewater from the steam generator/ RFC system, as suggested by AGI Class II subcategory 1, “Disposal wells, used to dispose of wastewater from the oil and gas industry”. 

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larkin in view of Neu and ICS as applied to claim 16 above, and further in view of the attached non-patent literature to EnviroPower Renewable Inc. Flue Gas Recirculation: History and Uses (note an accessibility date of 6/19/2019), hereinafter EPR.
Regarding claim 23, modified Larkin teaches the system according to claim 16, 
Wherein the contactor is coupled to receive a stream of flue gas for contacting the blowdown stream with the stream of flue gas (When implemented with the RFC Absorber/Reactor, the system of modified Larkin receives the flue gas from the OTSG for contact with the blowdown fluid).
But fails to teach comprising a splitter coupled to the steam generator and to the contactor for splitting the flue gas into a first stream and a second stream and wherein the contactor is coupled to the splitter to receive the first stream of flue gas for contacting the blowdown stream with the first stream of flue gas.  
However, EPR teaches a splitter coupled to the exhaust of a boiler for splitting the flue gas into a first stream and a second stream. 
EPR is considered to be analogous to the claimed invention because it is in the same field of combustion boiler systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement a flue gas recirculation system in the OTSG of modified Larkin. Thus, the OTSG system of modified Larkin would teach a split exhaust stream, where a first exhaust stream is sent to the RFC for processing, and a second exhaust stream is directed back into the OTSG as FGR. This would provide the predictable result and benefit of regulating the temperature of the economizer section, as suggested by EPR in Temperature Regulation in Boilers, “Boilers run at a range of fuel rates but need to produce steam at a constant temperature. Heat transfer rates are low at lower fuel rates, producing cooler steam form the superheater. Recirculating flue gas effectively counteracts this problem by increasing the flow rate, and thus heat transfer, through the superheater coils” Where when applied to the OTSG of modified Larkin, the heat transfer of the economizer section 101 is regulated. 

    PNG
    media_image1.png
    234
    326
    media_image1.png
    Greyscale

Annotated figure 1: Flue gas recirculation of EPR with splitter, first, and second streams.

Regarding claim 24, modified Larkin teaches the system according to claim 23, wherein the splitter is coupled to the contactor to direct only the first stream to the contactor (as seen in annotated figure 1, the second exhaust stream is used for FGR; thus, only the first exhaust stream is sent to the RFC).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non patent literature to ChemEurope, Liquid-to-gas ratio, discusses some of the factors that determine an optimal liquid to gas ratio in a gas absorption scrubber.
US 20190049104 A1, system with OTSG having burner and exhaust, blowdown
US 20160244346 A1, system for processing blowdown in OSTG
US 20140182630 A1, system for processing blowdown in OSTG
US 20130292115 A1, steam generator blowdown having elevated pH
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762   

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762